—Motion for disclosure of juror questionnaires and records granted. Memorandum: The Court directs that the juror questionnaires *1015and "a record of the persons who are found not qualified or disqualified or who are exempted or excused and the reasons therefore” for the past five years be disclosed. The Commissioner of Jurors for Onondaga County is directed to deliver those documents, under seal, to Onondaga County Court Judge Mulroy, who is directed to fashion a method for the review of those documents by defense counsel, or his representative, and the People to preserve their confidentiality pursuant to Judiciary Law § 509 (a). Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.